Citation Nr: 1704908	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include as due to exposure to herbicides.
 
2.  Entitlement to service connection for a right upper arm disability to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for a right arm biceps muscle disability to include as due to exposure to herbicides.
 
4.  Entitlement to service connection for postoperative cystic mass of the perirectal region and recurrent rectal cysts to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012 the Veteran testified at a hearing before a Decision Review Officer.  In November 2014 and July 2016, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2016 remand, VA obtained addendum opinions with regard to the claims on appeal in September 2016. Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Because the September 2016 opinions are inadequate for the purposes of the claims on appeal, a remand is warranted to obtain adequate nexus opinions.

The Veteran is seeking service connection for disabilities of the right shoulder, upper arm, and biceps muscle, and for postoperative cystic mass of the perirectal region and recurrent rectal cysts, all to include as due to exposure to herbicides.

The evidence of record indicates that the Veteran's symptoms of right shoulder and arm symptomatology, and of postoperative cystic mass of the perirectal region and recurrent rectal cysts may be associated with the presumed exposure to herbicides in Vietnam, or alternatively in the case the right shoulder and arm condition claimed, of repetitive motion used in loading shells.

In its prior Remand, the Board noted that the medical opinion evidence of record was inadequate to decide the Veteran's claims for several reasons. First, the February 2015 examiner did not provide opinions as to the nexus of the Veteran's claimed right upper arm disability or right bicep (muscle) injury. Further, the July 2015 addendum opinion noted that the muscle injury was "not present," while the February 2015 report of examination showed reduced muscle strength in the right arm.

Regarding the right shoulder, the examiner's rationale ("unable to find in STR") is inadequate because the Veteran had previously testified that he was right handed and was the lead gunner of a 106 recoilless rifle, requiring much repetitive motion loading shells. The examiner failed to mention the Veteran's contentions when discussing nexus to service. Further, the examiner failed to comment on the Veteran's competent lay evidence of persistent or recurrent symptoms of right shoulder and arm symptomatology.

Regarding the claim for postoperative cystic mass of the perirectal region and recurrent rectal cysts, the examiner's rationale was also inadequate. The Board noted that the U.S. National Library of Medicine of the National Institutes of Health indicated that low white blood cell counts can weaken the immune system and lead to infections, and that VA and others have recognized that research has shown a relationship between certain hematopathologies and exposure to herbicide agents used in Vietnam. Moreover, although the July 2015 addendum noted a normal white blood cell count, an August 2012 VA treatment record associated with the claims file from the Gainesville VAMC indicates that a complete blood count revealed chronic low white blood cell count. As this treatment record is dated during the course of the appeal, the Board found that a VA examiner should comment on the relationship between the low white blood cell count, the Veteran's infections of the rectum, and his conceded herbicide exposure. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Finally, the examiner's addendum opinion pertaining to nexus to conceded herbicide exposure was inadequate as it lacked rationale. 

Consequently, the Board remanded the Veteran's claims for a new VA examination, specifying that an opinion by a physician (versus a physician's assistant) would be more appropriate in this case.

Unfortunately, the September 2016 VA opinion obtained on remand did not address the Board's remand directives. First, with regard to the Veteran's claim that his disabilities are caused by conceded herbicide exposure, the September 2016 VA examiner's opinion is based heavily, if not entirely, on the fact that the claimed disorders are not among those for which service connection is presumed given presumptive exposure to herbicides. See 38 C.F.R. 3.309(e) (2016). However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation. See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis; Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The examiner on remand should therefore opine as to the possibility of service connection, regardless of the fact they these disorders are not presumed service connected under the applicable law and regulation.

Next, the examiner opined that "there is likewise no objective evidence of a chronic right shoulder, right biceps muscle condition or right upper arm condition in service or in any close proximity to service." The examiner reasoned that "there is no current evidence of a right biceps muscle or a right upper arm condition." However, again, the examiner did not address the Veteran's testimony that he was right handed and was the lead gunner of a 106 recoilless rifle, requiring much repetitive motion loading shells. Further, the examiner failed to comment on the Veteran's competent lay evidence of persistent or recurrent symptoms of right shoulder and arm symptomatology, or the February 2015 report of examination which showed reduced muscle strength in the right arm. See McClain, supra.

With regard to the claim for postoperative cystic mass of the perirectal region and recurrent rectal cysts, the examiner again failed to consider the National Institutes of Health study that showed that low white blood cell counts can weaken the immune system and lead to infections, and that VA and others have recognized that research has shown a relationship between certain hematopathologies and exposure to herbicide agents used in Vietnam. Moreover, the examiner failed to comment on the August 2012 VA treatment record which revealed chronic low white blood cell count. 

Finally, the September 2016 VA examinations were again conducted by a VA physician's assistant, contrary to the Board's remand directive.

For these reasons, the AOJ did not substantially comply with the July 2016 Remand orders, and another remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this REMAND, to a VA physician to evaluate the etiology of the claimed disabilities of the right shoulder, right upper arm, right arm biceps, and postoperative cystic mass of the perirectal region and recurrent rectal cysts.

The physician is to identify any disability of the right shoulder, right upper arm, right arm biceps, or recurrent rectal cysts or residuals of the postoperative cystic mass of the perirectal region.

The physician is to opine as to whether any such disability is at least as likely as not (a probability of 50 percent or greater) related to military service, to specifically include as due to presumed exposure to herbicides in service. In rendering opinions pertaining to herbicide exposure, the physician must address whether the disabilities in this specific case are in fact due to herbicide exposure, regardless of VA's determination that, as a general matter, such disabilities are not automatically presumed to be related to herbicide exposure.

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service. A full and complete rationale for all opinions expressed must be provided.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




